                                                            USDC S!Ji\JY
                                                                                                                      -
                                                            DO CUME.:N1
                                                                                                     March 31, 2020
                                                            Fi...ECTRrn~IC/\LLY Fllc~-::-
                                                            DOC#       __            _/

UNITED STATES DISTRICT COURT
                                                            DJ. TE FILED:       -'71'1/ 2,T-:-----
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA,                                                      CONSENT TO PROCEED BY
                                                                               TELECONFERENCE
                             -v-
                                                                              19-CR428µGK )(


 Michael Castillo                      Defendant(s) .
-----------------------------------------------------------------X

Defendant Michael Castillo                                                here by voluntarily consents to
participate in the following proceeding via videoconferencing:

          Initial Appearance/Appointment of Counsel

          Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
          Indictment Form)

          Preliminary Hearing on Felony Complaint

          Bail/Revocation/Detention Hearing

xx        Status and/or Scheduling Conference

          Plea/Trial/Sentence




  ~ ~ 6tj- 7nSD
Defendant's Signature {I                                             Defense Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 Michael Castillo                                                    Mark S. DeMarco
 Print Defendant' s Name                                             Print Defense Counsel's Name



Th is proceeding was conducted by reliable teleconference technology.



    5/'i/J J
 Date
      ~      I      I
                                                                ~~    . . District Judge/U8 . Magistrate Jud~
